Name: Council Regulation (EEC) No 2142/86 of 7 July 1986 applying supplementary generalized tariff preferences in respect of certain industrial products originating in developing countries and sold at the Berlin 'Partners in Progress' fair
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 10. 7. 86 Official Journal of the European Communities No L 188/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2142/86 of 7 July 1986 applying supplementary generalized tariff preferences in respect of certain industrial products originating in developing countries and sold at the Berlin 'Partners in Progress' fair THE COUNCIL OF THE EUROPEAN COMMUNITIES, of products under the abovementioned Regulations, and this additional latitude should take the form of tariff # quotas to be administered by the Commission ; Whereas, without prejudice to the specific provisions of this Regulation, the application of the provisions of the annual Regulations regarding generalized tariff prefe ­ rences and, in particular, in respect of the beneficiary countries, the concept of originating products and the exchange of relevant statistical data should be applied to the tariff quotas in question ; Whereas it is appropriate, however, to exclude from the benefit of this Regulation certain products originating in particular beneficiary countries ; Whereas declarations of release into free circulation submitted with a view to the import of the products in question should be accompanied by the certificate of origin and the contract concluded at the Berlin fair, the latter certified' by the competent German authorities ; Whereas the German authorities must ensure that certifi ­ cations of the contracts concluded at the Berlin fair do not exceed the authorized supplementary quantities ; Whereas the method of administration adopted requires close and particularly rapid cooperation between Member States and the Commission, Having regard to the Treaty establishing the European Economic Community, Having regard to the proposal from the Commission, Whereas the overseas imports fair 'Partners in Progress' is organized every year in Berlin with a view to improving the access to world markets of products originating in developing countries ; Whereas, in view of the specific features of that fair and of the unique situation of Berlin, certain measures should be taken in the field of generalized preferences ; Whereas, in accordance with the offer made in the context of the United Nations Conference on Trade and Development (UNCTAD), the Community opened generalized tariff preferences starting in 1971 and most recently under Regulations (EEC) No 3599/85 (') and (EEC) No 3600/85 (2), and in particular in respect of finished and semi-finished industrial and textile products originating in developing countries ; Whereas, in the past, certain products covered by the system of quotas, ceilings or other tariff measures, being the subject of contracts for sale in the course of the Berlin fair, have not been able to benefit from the preferences, the allocated textile quotas or ceilings have been used up or the collection of customs duties having been re-established before the opening date of the fair ; whereas it is important to grant additional latitude to developing countries to enable them to benefit from the generalized tariff preferences for products which have been the subject of contracts for sale at the fair ; whereas in all cases this latitude should be limited to 4 % of the levels of the tariff measures applicable for each product or group HAS ADOPTED THIS REGULATION : Article 1 1 . From 1 September 1986 to 30 June 1987, supple ­ mentary Community tariff quotas shall, subject to Article 4, be opened for the import of products :  mentioned in Annex I to Regulation (EEC) No 3599/85, or  mentioned in Annexes I and II to Regulation (EEC) No 3600/85, (') OJ No L 352, 30. 12. 1985, p. 1 . 0 OJ No L 352, 30. 12. 1985, p. 107. No L 188/2 Official Journal of the European Communities 10. 7. 86 provided these products originate in one of the countries or territories benefiting from the preferences referred to in the Annexes to those Regulations and have been exhi ­ bited by the exporting countries at the Berlin 'Partners in Progress' fair and they have been the subject of sales contracts. 2. These supplementary quotas shall be 4 % of the quotas or ceilings fixed for each product or group of products in the Regulations referred to in paragraph 1 . 3 . Where the supplementary quotas are applied, the Common Customs Tariff duties shall be totally suspended. Eligibility for the tariff quotas shall be subject to submission of a certificate of origin, (Form A) and the contract. 4. Within the limits of the supplementary quotas, the Kingdom of Spain and the Portuguese Republic shall apply customs duties calculated in accordance with the relevant provisions of the 1985 Act of Accession, and the * relevant Regulations. Article 2 1 . Declarations of the release into free circulation of the products in question must be accompanied by the certificate of origin and by the contract concluded at the Berlin fair, the latter certified by the competent German authorities. 2. The German authorities shall ensure that the total amount covered by certified contracts does not exceed the limit fixed in Article 1 (2). Article 3 Those provisions of the Regulations referred to in Article 1 (1 ) relating to the beneficiary countries, the concept of originating products and also the exchange of statistical data shall be applicable. Article 4 The following shall be excluded from benefiting under this Regulation :  textile products of Group I of the Multifibre Arrange ­ ment (MFA) which appear in Annex I to Regulation (EEC) No 3600/85, and originate in the countries subject to allocated Community tariff ceilings listed in the said Annex,  industrial products listed in Annex I to this Regula ­ tion and originating in those countries subject to a quota for these products under Regulation (EEC) No 3599/85,  industrial products listed in Annex II to this Regula ­ tion. Article 5 The German authorities shall forward to the Commission, immediately after the end of the Berlin fair, a list of certi ­ fied contracts indicating the nature and value of the goods in question and the names and addresses of the exporters and importers. The Commission shall send a copy of this list to the authorities of the other Member States. Article 6 1 . If an importer, giving notice of the imminent import of the products in question into a Member State, applies for benefit of one of the quotas, that State, having notified the Commission, shall draw a quantity correspon ­ ding to its needs, in so far as the balance of the available quota permits. 2. Drawings made under paragraph 1 shall be valid until the end of the quota period referred to in Article 1 . Article 7 1 . Each Member State shall ensure that importers of the products concerned have free access to the quota as far as the balance of the quota permits. 2. Member States and the Commission shall cooperate closely to ensure compliance with this Regulation. Article 8 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 July 1986. For the Council The President N. LAWSON 10. 7. 86 Official Journal of the European Communities No L 188/3 ANNEX I List of products which are subject to quotas under Regulation (EEC) No 3599/85 and which are excluded from benefit under this Regulation Order No CCT heading No and NIMEXE code Description ( 1 ) (2) (3) 10.0240 29.22 A ex III (29.22-16) Isopropylamine and its salts 10.0260 29.23 D III (29.23-75) Glutamic acid and its salts 10.0490 39.07 B V ex d) (39.07-53) Bags, sachets and similar articles, of polyethylene 10.0500 ex 40.11Q (40.11-21 , 23, 52, 53) Rubber types, tyre cases, interchangeable tyre treads, inner tubes and tyre flaps, for wheels of all kinds :  New inner tubes and tyre cases of the kind used on bicycles, cycles with an auxiliary motor, motor-cycles or motor-scooters 10.0510 ex 40.11 (*) (40.11-10, 25, 27, 29, 40, 45, 55, 57, 62, 63, 80)  Other (including tyre cases with sewn-in inner tubes, for racing bicycles and tyre flaps) 10.0520 41.02 (41.02-21 , 28, 31 , 32, 35, 37, 98) Bovine cattle leather (including buffalo leather) and equine leather, except leather falling within heading No 41.06 or 41.08 : ex C. Other, excluding leather not further prepared than tanned 10.0570 42.02 (42.02-21 , 23, 25, 31 , 35, 41 , 49, 51 , 59, 60, 91 , 99) Travel goods (for example, trunks suitcases, hat-boxes, travelling-bags, rucksacks), shopping ­ bags, handbags, satchels, brief-cases, wallets, purses, toilet-cases, tool-cases, tobacco-pouches, sheaths, cases, boxes (for example, for arms, musical instruments, binoculars, jewellery, bottles, collars, footwear, brushes) and similar containers, of leather or of composition leather, of vulcanized fibre, of artificial plastic sheeting, of paperboard or of textile fabric : B. Of other materials 10.0580 42.03 (42.03-10, 25, 27, 28 , 51 , 59) Articles of apparel and clothing accessories, of leather or of composition leather : A. Articles of apparel B. Gloves, including mittens and mitts : II . Special for sports III. Other C. Other clothing accessories 10.0590 42.03 0 (42.03-21 ) Articles of apparel and clothing accessories, of leather or of composition leather : B. Gloves, including mittens and mitts : I. Protective, for all trades 10.0630 44.15Q (44.15-all numbers) Plywood, blockboard, laminboard, battenboard and similar laminated wood products (inclu ­ ding veneered panels and sheets) ; inlaid wood and wood marquetry No L 188/4 Official Journal of the European Communities 10 . 7. 86 Order No CCT heading No and NIMEXE code Description (1 ) (2) (3) 10.0660 64.oi on (64.01 -all numbers) Footwear with outer soles and uppers of rubber or artificial plastic material 10.0670 64.02 on (64.02-21 , 29, 32, 34, 35, 38, 40, 41 , 43, 45, 47, 49, 50, 52, 54, 56, 58, 59) Footwear with outer soles of leather or composition leather : footwear (other than footwear falling within heading No 64.01 ) with outer soles of rubber or artificial plastic material : A. Footwear with uppers of leather 10.0680 64.02 on (64.02-60, 61 , 69, 99) Footwear with outer soles of leather or composition leather, footwear (other than footwear falling within heading No 64.01 ) with outer, soles of rubber or artificial plastic material : B. Other 10.0690 64.04 0 (64.04-all numbers) Footwear with outer soles of other materials 10.0700 66.01 (66.01 -all numbers) Umbrellas and sunshades (including walking-stick umbrellas, umbrella tents, and garden and similar umbrellas) 10.0710 69.08 (69.08-all numbers) Glazed setts, flags and paving, hearth and wall tiles 10.0730 69.12 (69.12-20) Tableware and other articles of a kind commonly used for domestic or toilet purposes or other kinds of pottery : B. Stoneware 10.0800 71.16 (71.16-all numbers) Imitation jewellery 10.0850 73.15 (73.61-10, 90) » Alloy steel and high carbon steel in the form mentioned in heading Nos 73.06 to 73.14 : A. High carbon steel : I. Ingots, blooms, billets, slabs and sheet bars : a) Forged II. Pieces roughly shaped by forging 10.0870 73.25 (73.25-11 , 21 , 31 , 35, 39, 51 , 55, 59, 98) Stranded wire, cables, cordage, ropes, plaited bands, slings and the like, of iron or steel wire, but excluding insulated electric cables B. Other 10.0890 73.32 (73.32-67, 69) Bolts and nuts (including bolt ends and screw studs), whether or not threaded or tapped, screws (including screw hooks and screw rings), rivets, cotters, cotter-pins and similar articles, of iron or steel ; washers (including spring washers) of iron or steel : B. Threaded or tapped : ex II . Other :  Screws for wood 10.0950 82.09 (82.09.11 , 19 , 50) Knives with cutting blades, serrated or not (including pruning knives), other than knives falling within heading No 82.06 and blades therefor : A. Knives 10.0960 82.14 (82.14-10) Spoons, forks, fish-eaters, butter-knives, ladles and similar kitchen or tableware : A. Of stainless steel 10. 7. 86 Official Journal of the European Communities No L 188/5 Order No CCT heading No and NIMEXE code Description 0 ) (2) (3) 10.0980 84.11 (84.11-03, 09, 21 , 29, 35, 36, 37, 43, 45, 51 , 59, 61 , 63, 67, 69, 71 , 73, 75) Air pumps, vacuum pumps and air or gas compressors (including motor and turbo pumps and compressors, and free-piston generators for gas turbines) : fans, blowers and the like : A. Pumps and compressors : II. Other pumps and compressors : a) Pumps (hand or foot operated) for inflating pneumatic tyres and the like b) Other pumps and compressors 10.0995 84.41 (84.41-12, 13, 14) Sewing machines ; furniture specially designed for sewing machines ; sewing machine needles : A. Sewing machines ; furniture specially designed for sewing machines : I. Sewing machines (lock-stitch only), with heads of a weight not exceeding, 16 kg without motor or 17 kg including the motor ; sewing machine heads (lock-stitch only), of a weight not exceeding 16 kg without motor or 17 kg including the motor II. Other sewing machines and other sewing machine heads 10.1050 85.10 (85.10-91 , 95) Portable electric battery and magneto lamps, other than lamps falling within heading No 85.09 : B. Other 10.1055 ex 85.15 A III ex b) (85.15-46, 47, 48, 51 ) Colour television receivers, with integral tube 10.1060 85.15 (85.15-12, 13, 14, 15, 19, 21 , 23, 25, 31 , 33, 35, 44, 45, 52, 53, 55, 57, 58, 59, 82, 84, 86, 87, 89; 91 , 99) Radiotelegraphic and radiotelephonic transmission and reception apparatus : radio ­ broadcasting and television transmission and reception apparatus : radio-broadcasting and television transmission and reception apparatus (including receivers, incorporating sound recorders or reproducers) and television cameras ; radio navigational aid apparatus, radar apparatus and radio remote control apparatus : A. Radiotelegraphic and radiotelephonic transmission and reception apparatus : radio ­ broadcasting and television transmission and reception apparatus (including receivers incorporating sound recorders or reproducers) and television cameras : III . Receivers, whether or not combined with a sound recorder or reproducer : ex b) Other, excluded colour television receivers with integral tube C. Parts : II . Other : c) Other 10.1110 85.21 (85.21-47, 51 , 53, 54, 57, 59, 60, 61 , 63, 69, 71 , 73, 75, 79, 81 , 91 , 99) D. Diodes, transistors and similar semiconductor devices : light-emitting diodes : electronic micro-circuits E. Parts 10.1120 87.02 A I ex b) (87.02-21) Motor vehicles, new, of a cylinder capacity not exceeding 1 500 cm3 10.1160 ex 91.01 (91.01-15, 22, 24, 26) Quartz watches No L 188/6 Official Journal of the European Communities 10. 7. 86 Order No CCT heading No and NIMEXE code Description ( 1 ) (2) (3) 10.1180 91.04 (91.04-all numbers) Other clocks 10.1290 97.02 (97.02-all numbers) Dolls of all kinds 10.1300 97.03 (97.03-all numbers) Other toys : working models of a kind used for recreational purposes 10.1290 97.02 (97.02-all numbers) Dolls of all kinds 10.1320 97.05 (97.05-all numbers) Carnival articles ; entertainment articles (for example, conjuring tricks and novelty jokes) ; Christmas tree decorations and similar articles for Christmas festivities (for example, artificial Christmas trees, Christmas stockings, imitation Yule-logs, Nativity scenes and figures therefor) (*) Preferences are not granted in respect of the products, marked with an asterisk, originating in Romania. (**) Preferences are not granted in respect of the products, marked with two asterisks, originating in China. ANNEX II List of products excluded from benefiting under this Regulation Order No CCT heading No Description (1 ) (2) (3) 10.0270 29.24 ex B Choline chloride 10.0440 38.08 (38.08-all numbers) Rosin and resin acids, and derivatives thereof other than ester gums included in heading No 39.05 ; rosin spirit and rosin oils 10.1230 92.1 1 B Television image and sound recorders or reproducers